Citation Nr: 1446240	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back arthritis.

2.  Entitlement to an increased rating for asymptomatic residuals of a gunshot wound, mild, left knee, left leg, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 for further development.  

The Veteran presented testimony at a Board hearing in February 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back arthritis, and entitlement to an increased rating for asymptomatic residuals of a gunshot wound, mild, left knee, left leg, currently rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability is productive of level III hearing acuity in the right ear and level I hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In October 2009 and November 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2009, June 2011, and June 2014 which are fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board remanded the claim in March 2014 so that the Veteran could be afforded a new VA examination to determine the current severity of the hearing loss.  He was afforded a VA examination in August 2014.  The Board finds that the RO complied with the remand instructions.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An October 2009 VA outpatient treatment report (VBMS Doc. Dated 11/24/09, p. 4) reflects that puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
90
105
68.75
LEFT
10
25
85
90
52.5

The pure tone average was 68.75 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
90
110
70
LEFT
20
30
80
85
53.75

The pure tone average was 70 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in June 2011.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
60
85
85+
65
LEFT
15
30
85
85
53.75

The pure tone average was 65 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
60
85
100
66.25
LEFT
15
35
85
85
55

The pure tone average was 66.25 decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
Analysis

The Veteran has been assigned a 0 percent rating.  This rating was based on the results of the December 2009, June 2011, and June 2014 VA examinations.  All three examinations (and an October 2009 outpatient examination) showed puretone averages and speech recognition scores which translated to level I hearing in the left ear.  The examination most favorable to the Veteran in terms of a higher rating was the December 2009 VA examination.  That examination showed puretone averages and speech recognition scores which translated to level III hearing in the right ear.  Consequently, as noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



REMAND

Low back
In March 2014, the Board remanded the claim so that the Veteran could undergo a VA examination and so that the Board could obtain a nexus opinion.  The Veteran underwent an examination in August 2014.  The examiner opined that the Veteran's back disability was less likely than not related to service.  The rationale for the opinion was largely based on the assumption that "there is no history of injury to back while in service" (VAE p. 30).  In the "Medical History" section of the report, the examiner stated that the Veteran "has no specific back injuries related to military service" (VAE p. 8).  The Board notes that at the Veteran's February 2014 Board hearing, he testified that he was responsible for carrying a portable mortar and other equipment that weighed approximately 60 pounds (HT, p. 3), and that he injured his back at that time, though he does not recall receiving any in-service treatment for it (HT, p. 10).  The examiner failed to consider the Veteran's competent lay testimony.  

Additionally, the August 2014 examiner stated that the Veteran was told he had age related arthritis in 2003.  The examiner concluded that the Veteran's back disability was related to the Veteran's age.  The examiner did not consider the fact that the Veteran originally filed a claim for a back disability in May 1950 and cited an onset date of spring 1949.  At a July 1950 examination, he reported that he developed a sudden, severe pain in his lower back in the "Winter before last," which would place the incident at approximately late 1948/early 1949 (approximately three years after service).  While the Board recognizes that the veteran's current disability may be due to age, the examiner's failure to recognize the veteran's lay statements and July 1950 examination findings renders the opinion inadequate.  The Board finds that a new VA examination is necessary.

Left lower extremity (shell fragment wound, also reported as gunshot wound)
In March 2014, the Board remanded the claim so that the Veteran could undergo a VA examination because he reported that his disability had increased in severity since his most recent VA examination (which took place in May 2011).  Specifically, he reported that the dosage of his medication had increased.  

The Veteran underwent a VA examination in August 2014.  The examiner found that the Veteran does not have, and never did have, an injury to a muscle group of the pelvic girdle, thigh, foot, or leg (VAE p. 18).  The examiner also found no visible scars or palpable deformities of the lower left extremity (VAE pgs. 23, 27).  He found that decreased range of motion and notable exam findings were commensurate with age, and not a gunshot wound.  He noted that the Veteran was diagnosed with a gunshot wound in November 2002 and November 2009, but the 1944 health records clearly reflect that the left leg/knee conditions are the result of a mortar shell/shrapnel injury (and not a gunshot wound).  

The Board notes that the findings of the VA examiner are inconsistent with the record.  The Veteran has already been service connected for asymptomatic residuals of gunshot wound, mild, left knee, left leg.  A 10 percent rating has been assigned based on a disability to Muscle Group XIV.  Furthermore, the May 2011 VA examiner found an injury to the left thigh (Muscle Group XIV), noted muscle strength of 3, and noted tissue loss.  She also found an injury Muscle Group XV, noted muscle strength of 3, and noted tissue loss.  She also found shrapnel fragment wound scars on the right and left thighs.  The scars were depressed at least a centimeter into the muscle.  

The Board recognizes that the findings of two medical examinations might not be identical.  However, in this case, the August 2014 examiner's findings are in stark contrast to that of the May 2011 VA examiner's.  There is no reconciliation for these vastly different findings.  In fact, the August 2014 examiner failed to note the findings of the previous examination.  Finally, the August 2014 examiner found that any left lower extremity findings were due to the Veteran's age.  He failed to note that the etiology of the findings is not at issue in that the Veteran has already been service connected for a left lower extremity disability due to a shrapnel wound (generically labeled as a gunshot wound).  

The Board finds that a new examination is warranted to determine the current severity of the Veteran's left lower extremity disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, and etiology of a back disability, as well as the current severity of his left knee/leg disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, 

(a) the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any back disability began during or is causally related to service. 

The examiner is advised that the Veteran testified that he sustained an injury during service, that he is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

(b)  the examiner should examine the Veteran's left knee and leg to determine the current severity of the disabilities.  Any special tests deemed medically advisable should be conducted.  The examiner should state the muscle groups involved with respect to the gunshot/shell fragment wound residuals and, for each muscle group, should indicate if the muscle injury is slight, moderate, moderately severe, or severe, in accordance with 38 C.F.R. § 3.56.  The existence or lack of the cardinal signs and symptoms of muscle injury should be noted- for example, is there a loss of deep fascia, or a lowered threshold of fatigue after average use?  Is there impairment of muscle tonus, and/or loss of power when compared to the sound side?  Is there a loss of normal firm resistance of muscles, when compared to the sound side?  

Additionally, the examiner should comment as to whether the Veteran's gunshot/shell fragment wound residuals involve orthopedic impairment of the knee of leg?  If so, range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. The examiner should also note whether the Veteran's knee disability is manifested by recurrent subluxation or lateral instability.  If so, are these symptoms slight, moderate, or severe?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should note that the Veteran has been service connected for an injury to the left knee/leg, and that a May 2011 VA examiner has diagnosed injuries to Muscle Groups XIV and XV.  Findings that contradict these should be fully explained.   

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


